Exhibit 10.21



March 27, 2013




George Schulze


Dear George:


This letter reflects your current compensation plan for 2013 and beyond, and
until such time as any additional changes are made:




Compensation
Your salary shall be $425,000 per year effective April 1, 2013 with a target
annual bonus of $297,500. Payment of the bonus will be subject to the terms of
the GXS’ Management Bonus Plan and payments will be paid to you no later than
the 15th of March following the calendar year in which the bonus was
earned.    Please note that the quotation of an annual rate of pay is merely for
convenience and does not imply that your employment is for a year or any fixed
period.


Retention Bonus Amount and Retention Period
You are eligible to receive a retention/transaction bonus payment in the amount
of $350,000.   The stated amount is the gross amount of the Retention Bonus,
which will be subject to taxation and tax withholding/deductions in accordance
with applicable law or custom. The Retention/transaction Period is defined as
the earliest of: a sale of GXS, an IPO, termination not for cause, or twelve
months from 3/4/13.


Equity Programs
You will also receive one additional year of stock acceleration (two years
total) under the equity and equity floor program.
 
Also, if you are terminated not for cause from GXS, your current equity and
Transaction Bonus Program will continue for three years at the vested value as
of the date of your termination.  Vesting would be subject to two years of
acceleration based on any change of control in that three year period.
 
All other terms and conditions related to your employment remain unchanged.


Please indicate your agreement to the terms of this amendment letter by signing
below and returning the signed original letter to me.


 

 
Sincerely,
           
GXS, Inc.
            By: /s/ Robert E. Segert      
Robert E. Segert
President and Chief Executive Officer
 

 


 

Accepted: /s/ George Schulze     George Schulze        

 
Date: March 27, 2013
 
 

--------------------------------------------------------------------------------